DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 107863445 A, hereinafter referred as “Liu”).
 	Regarding claim 1, Liu discloses a light-emitting device (Abstract discloses organic light emitting diode illumination), comprising: a substrate (a glass substrate of transparent light guide 101), and a first electrode (conductive electrode 103), a first light-emitting unit (a first light emitting unit 310), a connecting layer (connection layer 115), a second light-emitting unit (second light emitting unit 410), and a second electrode (conductive electrode 127) stacked up sequentially on the substrate (101) (Fig. 1); 
 	wherein polarities of the first electrode and the second electrode are opposite and reverse periodically in order that the first light-emitting unit and the second light-emitting unit illuminate alternately (pg. 4 discloses the positive cycle of the AC signal is driven, the electrode connection layer 115 generates electrons or holes, whereby one set of light emitting circuits emits white light; the second light emitting unit 410 is driven in the negative cycle of the AC signal, and the electrode connection layer generates holes or electrons Thus, another set of light emitting circuits emits white light to achieve AC-driven DC OLED devices). 
	Regarding claim 8, Liu discloses light-emitting device of claim 1, wherein a thickness of the connecting layer is between 5 and 100 nm (pg. 5 discloses the in order to make the electrode connection layer have a better injection, the structure is an Ag:Au:Ag sandwich structure. The thickness of the Ag layer is 2 nm and the thickness of the Au layer is 1 nm).
 	Regarding claim 12, Liu discloses a display panel (pg. 1 discloses Organic Light Emitting Diode OLED is a promising lighting and display technology) comprising: a light-emitting device (Abstract discloses organic light emitting diode illumination), comprising: a substrate (a glass substrate of transparent light guide 101), and a first electrode (conductive electrode 103), a first light-emitting unit (a first light emitting unit 310), a connecting layer (connection layer 115), a second light-emitting unit (second light emitting unit 410), and a second electrode (conductive electrode 127) stacked up sequentially on the substrate (101) (Fig. 1); 
 	wherein polarities of the first electrode and the second electrode are opposite and reverse periodically in order that the first light-emitting unit and the second light-emitting unit illuminate alternately (pg. 4 discloses the positive cycle of the AC signal is driven, the electrode connection layer 115 generates electrons or holes, whereby one set of light emitting circuits emits white light; the second light emitting unit 410 is driven in the negative cycle of the AC signal, and the electrode connection layer generates holes or electrons Thus, another set of light emitting circuits emits white light to achieve AC-driven DC OLED devices). 
	Regarding claim(s) 19, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 8, and therefore rejected on similar grounds.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jiang (CN 106972108 A, hereinafter referred as Jiang) in view of Tasaki et al. (US 2021/0028365 A1, hereinafter referred as “Tasaki”).
 	Regarding claim 2, Liu doesn’t explicitly disclose wherein one of the first light- emitting unit and the second light-emitting unit is of a first structure comprising a hole injection layer, a hole transport layer, an electron blocking layer, a light-emitting layer, a hole blocking layer, an electron transport layer, and an electron injection layer stacked up from bottom to top, and wherein the other one of the first light-emitting unit and the second light-emitting unit is of a second structure comprising the electron injection layer, the electron transport layer, the hole blocking layer, the light-emitting layer, the electron blocking layer, the hole transport layer, and the hole injection layer stacked up from bottom to top.

 	However, in a similar field of endeavor, Jiang discloses the light-emitting device of claim 1, wherein one of the first light-emitting unit and the second light-emitting unit is of a first structure comprising a hole injection layer/a hole transport layer (HGL/HTL layer),…, a light-emitting layer (EML),…, and an electron transport layer/an electron injection layer (ETL/EGL) stacked up from bottom to top (see Fig. 2), and wherein the other one of the first light-emitting unit and the second light-emitting unit is of a second structure comprising the electron injection layer/the electron transport layer (EGL/ETL),…, the light-emitting layer (EML),…, , and the hole transport layer/the hole injection layer (HGL/HTL) stacked up from bottom to top (see Fig. 2).
	Liu as modified still doesn’t explicitly disclose the hole injection layer, the hole transport layer, the electron blocking layer and the hole blocking layer, the electron transport layer, and the electron injection layer adjacent to the light emitting layers.
 	However, in a similar field of endeavor, Tasaki discloses the hole injection layer, the hole transport layer, the electron blocking layer and the hole blocking layer, the electron transport layer, and the electron injection layer adjacent to the light emitting layers (¶0462 discloses when the organic EL device has a hole-injecting layer and a hole-transporting layer, it is preferred that a hole-injecting layer be provided between the hole-transporting layer and the anode. Further, when the organic EL device has an electron-injecting layer and an electron-transporting layer, it is preferred that an electron-injecting layer be provided between the electron-transporting layer and the cathode. ¶0464 discloses an electron-blocking layer may be provided between each light emitting layer and the hole-transporting layer or the spacing layer. Further, a hole-blocking layer may be provided between each emitting layer and the electron-transporting layer).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu so that it is possible to confine electrons or holes in the emitting layer, thereby to improve the recombination probability of carriers in the emitting layer, and to improve luminous efficiency (¶0464).
	Regarding claim(s) 13, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 2, and therefore rejected on similar grounds.

6. 	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jiang, in further view of Tasaki and in further view of Zakhidov et al. (US 2013/0240847 A1, hereinafter referred as “Zakhidov”).
  	Regarding claim 3, Liu as modified doesn’t explicitly disclose the light-emitting device of claim 2, wherein the connecting layer comprises at least one material selected from a group consisting of Li, Rb, Cs, Mg, and Ag when the first light-emitting unit is of the first structure and when the second light-emitting unit is of the second structure.
 	However, in a similar field of endeavor, Zakhidov discloses wherein the connecting layer comprises at least one material selected from a group consisting of Li, Rb, Cs, Mg, and Ag (Fig. 5 and ¶0040 discloses the cathode is usually made from a low work function metal (such as Al or Ag)) when the first light-emitting unit is of the first structure and when the second light-emitting unit is of the second structure.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu for the purpose of having a low work function material (¶0040) for the efficient transport of electrons. 
	Regarding claim(s) 14, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 3, and therefore rejected on similar grounds.

7. 	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jiang, in further view of Tasaki and in further view of Matsunami et al. (US 2010/0314636 A1, hereinafter referred as “Matsunami”).
  	Regarding claim 4, Liu as modified doesn’t explicitly disclose the light-emitting device of claim 2, wherein the connecting layer comprises at least one material selected from a group consisting of FeCl3, F4-TCNQ, WO3, MoO3, and HAT-CN when the first light-emitting unit is of the second structure and when the second light-emitting unit is of the first structure.	
 	However, in a similar field of endeavor, Matsunami discloses wherein the connecting layer comprises at least one material selected from a group consisting of FeCl3, F4-TCNQ, WO3, MoO3, and HAT-CN (Fig. 1 and ¶0068 discloses the connection layer 14 may be structured as a single layer composed of a metal oxide such as molybdenum oxide (MoO3)… and 7,7,8,8-tetracyano-2,3,5,6-tetrafluoroquinodimethane (F4-TCNQ)) when the first light-emitting unit is of the second structure and when the second light-emitting unit is of the first structure.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu for the purpose of having less contamination, energy level matching with organic molecules and significantly reduces the operational voltage and improves the device efficiency provided by using MoO3 as a cathode.
	Regarding claim(s) 15, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 4, and therefore rejected on similar grounds.

8. 	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jiang, in further view Tasaki and in further view of Levermore (US 2021/0296618 A1, hereinafter referred as “Levermore”).
  	Regarding claim 7, Liu as modified doesn’t explicitly disclose the light-emitting device of claim 2, wherein a material of the light- emitting layer comprises perovskite.
 	However, in a similar field of endeavor, Levermore discloses wherein a material of the light- emitting layer comprises perovskite (Abstract discloses at least one emissive layer of the at least two emissive layers comprises a perovskite light emitting material. The device comprises at least one further emissive layer of the at least two emissive layers, wherein the at least one further emissive layer comprises a perovskite light emitting material).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu since perovskite materials are earth-abundant and relatively inexpensive, so perovskite optoelectronic devices have the potential for cost advantages over alternative organic and inorganic devices (¶0002).
	Regarding claim(s) 18, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 7, and therefore rejected on similar grounds.

9. 	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kang et al. (US 2009/0009101 A1, hereinafter referred as “Kang”).
	Regarding claim 9, Liu doesn’t explicitly disclose the light-emitting device of claim 1, wherein switching frequencies of the polarities of the first electrode and the second electrode are 60 Hz.
 	However, in a similar field of endeavor, Kang discloses wherein switching frequencies of the polarities of the first electrode and the second electrode are 60 Hz (¶0032 discloses FIG. 25 is the light emission photograph upon forwardly and reversely driving at 60 Hz using a forward, reverse and pulse generators in the stacked organic light emitting device according to Example 1 of a double stacked organic light emitting device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu for the purpose of accommodating the oled stack to a widely used frequency.
	Regarding claim(s) 20, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 9, and therefore rejected on similar grounds.

	 Allowable Subject Matter
10. 	Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11. 	Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
I.	With regards to arguments for independent claim 1, Applicant argues Liu fails to disclose “wherein polarities of the first electrode and the second electrode are opposite and reverse periodically in order that the first light-emitting unit and the second light-emitting unit illuminate alternately,” as recited in claim 1. See Applicant Arguments dated 04/19/2022 at pg. 8. Specifically, Applicant argues “FIG. 1 of Liu As can be seen, in Liu, the first light-emitting unit 310 and the second light-emitting unit 410 are always operating in the positive and negative cycles of AC signal, respectively, and thus the polarity of each of the first electrode 103 of the first light-emitting unit 310 and the second electrode 127 of the second light-emitting unit 410 remains constant throughout operating process and will not be inverted.” Emphasis removed. Id., at pg. 7. However, examiner respectfully disagrees and maintains the grounds for rejection.
 	In Liu, the first light-emitting unit 310 and the second light-emitting unit 410 are always operating in the positive and negative cycles of AC signal, respectively, and thus the polarity of each of the first electrode 103 of the first light-emitting unit 310 and the second electrode 127 of the second light-emitting unit 410 do not remain constant throughout operating process and will be inverted. Examiner notes since the AC signal having negative and positive cycles is periodically applied to the each of the first electrode 103 and the second electrode 127, the polarity of the first electrode 103 and the second electrode 127 is also changed. 

II.  	With regards to arguments for dependent claims 8-9 Examiner maintains Liu discloses each and every element of independent claims 1, as elaborated above. Accordingly, dependent claims 8-9 are also rejected, at least, by the virtue their dependency on respectively rejected base claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692